Title: [Diary entry: 11 October 1787]
From: Washington, George
To: 

Thursday 11th. Thermometer at 54 in the morning—64 at Noon and 62 at Night. Foggy Morning & clear afterwards—wd. at N. Wt. & Wt. all day. Rid to all the Plantations. Began to sow Wheat and Sainfoin in the orchard in the Neck—the ground being first plowed—then crossed—on which the Wheat was sown and harrowed in with a heavy harrow the way it was last plowed—then followed the Sainfoin and harrowed in the same way, with the same harrow—so that, on the whole the Oat Stubble had two plowings and two harrowings.  Finding the Pease at Muddy hole riper than the latter sowed ones at Frhs. I ordered the Scythes there to morrow leaving the greenest for the last to see if they would fill & ripen more. In the evening Genl. Pinkney and his Lady came in on their return to South Carolina from the Federal Convention.